DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.	
Information Disclosure Statement
The information disclosure statement filed 28 January 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. The lined through references have not been considered because copies of these references have not been provided. Applicant’s rationale for not submitting these references in the transmittal letter of 28 January 2021 is noted (voluminous nature of references and likelihood examiner has access to it), but this rationale is not a recognized exception to providing a copy under 1.97-1.98. It has been placed in the application file, but the information referred to in the lined through references has not been considered. The remaining references on the IDS forms of 28 January 2021 have been considered. 


EXAMINER’S AMENDMENT
	An examiner’s amendment was presented in the notice of allowability of 28 October 2020 which remains necessary.  
Allowable Subject Matter
	Claims 1-7, 9, 12-15, and 18-23 are allowed. 
	The following is an examiner’s statement of reasons for allowance:
	As the claims are unchanged since the notice of allowability of 28 October 2020, the same reasons for allowance apply. Furthermore, in updating the search and considering the newly cited references on the information disclosure statements of 28 January 2021, no new prior art has been found which teaches the combination of CDRs claimed in independent claim 1 or the combination of heavy and light chain sequences in independent claim 9. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T. HUMBARGER whose telephone number is (571)272-1316.  The examiner can normally be reached on Monday-Thursday 7:45 am - 4:45 pm and alternate Fridays from 7:45 am to 3:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/S.T.H./Examiner, Art Unit 1647                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649